DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I corresponding to claims 1 – 13 in reply filed on 02/05/2021 is acknowledged. Therefore, Claims 14 – 26 are withdrawn from consideration.
Applicant election without traverse of “a force sensor” in claim 3, “A valley point and a peak point of a first pulse wave direct current (DC) component signal in the contact pressure transition period, a valley point and a peak point of a second pulse wave DC component signal in the contact pressure transition period” in claims 6,  “T1 – T8” along with their corresponding denotations in claim 7, “blood pressure” in claim 8, “first pulse wave signal and second wave signal” in claim 11, and “a cellular phone and a smart phone” in claim 13 in the reply filed on 2/05/2020 is also acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Examiners are to apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-prong analysis from MPEP § 2181:

(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

This application includes one or more claim limitations that do not use the word “means”, but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Further, the generic placeholder is not preceded by a structural modifier.  The following claim limitations, “pulse wave measurer” in claims 1, 2, 10 and those depending therefrom, “contact pressure measurer” in claims 1, 3, and those depending therefrom, have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because they meet the three prongs identified above.
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claims 1 and 4-13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function and any equivalents thereof:
The corresponding structure for pulse wave measurer is “a light source in combination with a photodetector” as identified in Paragraph 8 of the specifications. 
The corresponding structure for contact pressure measurer is either “a force sensor or a pressure sensor” as identified in Paragraph 9 of the specifications. It is unclear how the disclosed acceleration sensor, a piezoelectric film, a load cell, radar, or a photoplethysmography (PPG) sensor, which are also disclosed as the corresponding structure in the same paragraph, would be capable of measuring contact pressure.
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA )1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism2 making claim 9 not patent eligible.  Specifically, claim 9 recites “the object is a user of the apparatus”. In light of the scope of the apparatus, as an “apparatus for estimating cardiovascular information” the object/user in claim 9 encompasses a living being that has cardiovascular information. Hence, the “user” of claim 9 is directed to a living organism capable of “using” and the apparatus. Furthermore, as claim 9 is dependent on an apparatus claim, the user (living organism) is claimed as being a part of the apparatus, without clearly distinguishing it from the apparatus as in other claims referring to the “object.” Therefore claim 9 is directed to patent-ineligible matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a computer implemented functional limitation. For computer-implemented inventions and functions, the specification must include details of the algorithms necessary for accomplishing the claimed functions3. Claim 1 recites: “a processor configured to extract a cardiovascular characteristic value based on the first pulse wave signal, the second pulse wave signal, and a change in the contact pressure, and estimate cardiovascular information based on the extracted cardiovascular characteristic value.” The specifications do not describe with sufficient detail so that one of ordinary skill in the art would understand how applicant specifically plans to obtain cardiovascular information from the points signals and points laid out in Figures 3 – 9 and in the specifications. Applicant states in Paragraph 76 of the specifications: “the cardiovascular information estimator 230 may estimate cardiovascular information by using the cardiovascular information estimation model 240 which represents a correlation between cardiovascular characteristic values and cardiovascular information. For example, the cardiovascular information estimation model 240 may be generated in the form of a mathematical algorithm, a table, and the like, and may be stored in an internal or external database of the processor 200.” Applicant provides no further details on the “specific algorithm, table, and the like”, that applicant themselves plans on using. Although using pulse wave peaks to calculate generic cardiovascular information is known in the art, it is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement4. 
For these reasons, claims 1 – 13 are rejected for failing to satisfy the written description requirement. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US 20170119262 A1) in view of Fallow et al. (“Influence of skin type and wavelength on light wave reflectance”. Journal of clinical monitoring and computing. February 2013)

Regarding claim 1, Shim teaches an apparatus (Abstract: “A mobile terminal”) for estimating cardiovascular information (Paragraph 8: “The mobile terminal may measure blood pressure”), the apparatus comprising: a pulse wave measurer (Paragraph 153: “PPG Sensor”) configured to measure, from an object, a first pulse wave signal by using a first light of a first wavelength and a second pulse wave signal by using a second light of a second wavelength (Paragraph 157: “The PPG sensor irradiates light of a specific wavelength to a human body”), a contact pressure measurer configured to measure a contact pressure between the object and the pulse wave measurer (Paragraph 142: “a signal input unit for inputting a control signal by having a pressurization structure includes a PPG sensor and a pressure sensor….the PPG sensor and the pressure sensor are integrally formed with the signal input unit”);  and a processor (Paragraph 142: “The controller 180” and Figure 1A – Part 180)  configured to extract a cardiovascular characteristic value based on the first pulse wave signal, the second pulse wave signal, and a change in the contact pressure (Paragraph 158: “ The controller 180 estimates blood pressures of a region to be tested, based on differences between time points corresponding to peaks of a sensed pulse wave, and time points corresponding to peaks of a filtered pulse wave” and Figure 4C(a) and (b)) , and estimate cardiovascular information based on the extracted cardiovascular characteristic value (Paragraph 147: “The controller 180 may measure a blood pressure based on a measured pulse wave and a measured pressure” and Figure 4C (a) and (b)). 
Shim does not teach the first and second wavelengths of light from the PPG being different. However, Fallow, in the same field of cardiovascular devices, teaches a first wavelength being different from the second wavelength (Column 6 – Line 24: “Different wavelengths of light may be appropriate”). It would have been obvious to one of ordinary skill, in the before the time of the effective filing date, to modify the “pulse wave measurer” of Shim to utilize different wavelengths as taught in Fallow in order to improve the signal (Page 2 – Paragraph 1: “As the PPG signal is dependent on the energy associated with its wavelength, different wavelengths are able to penetrate the tissue to varying depths, and provide various levels of pulse detection from different sources”). 
Regarding claim 2, Shim teaches the pulse wave measurer comprises a light source configured to emit the first light and the second light onto the object (Paragraph 144: “The sensing module 320 may include a plurality of light emitting portions 321”); and a photodetector configured to measure the first pulse wave signal and the second pulse wave signal by receiving the first light and the second light which are reflected or scattered from the object, respectively (Paragraph 154: “PPG sensor including a light emitting portion and a light receiving portion so as to collect a pulse wave” – it is known to one having ordinary skill in the art that a PPG device contains both a light source and a photodetector). 
Regarding claim 3, Shim teaches  the contact pressure measurer is further configured to measure the contact pressure by using at least one of a force sensor (Paragraph 139: “The pressure sensor 315 is disposed in the cover portion 311 so as to sense an external force”). 
Regarding claim 4, Shim teaches the processor is further configured to detect a contact pressure transition period based on the contact pressure, extract at least one pulse wave feature point based on the first pulse wave signal (Figure 4C(b) – Wave 1 corresponding to Δ t1 ) and the second pulse wave signal (Figure 4C(b) – Wave 2 corresponding to Δ t2) in the contact pressure transition period (Paragraph 155: “FIG. 4C is a view illustrating a pulse wave measured while a pressure is applied”), and extract the cardiovascular characteristic value by using at least one of a pulse wave characteristic value and a contact pressure value which correspond to the at least one pulse wave feature point (Paragraph 158: “The controller 180 estimates blood pressures of a region to be tested, based on differences between time points corresponding to peaks [pulse wave feature point dependent on contact pressure transitions] of a sensed pulse wave, and time points corresponding to peaks of a filtered pulse wave”).
Regarding claim 5, Shim teaches the contact pressure transition period comprises a contact pressure increasing period (Figure 4C (a) – Δ t3 to Δ t1 (increasing)) and a contact pressure decreasing period (Figure 4C (a) – Δ t1 to Δ t3 (decreasing)).
Regarding claim 6, Shim teaches the processor is further configured to extract, as the at least one pulse wave feature point, at least one of a valley point and a peak point of a first pulse wave direct current (DC) component signal in the contact pressure transition period, a valley point and a peak point of a second pulse wave DC component signal in the contact pressure transition period (Paragraph 158: “The controller 180 estimates blood pressures…based on differences between time points corresponding to peaks of a sensed pulse wave, and time points corresponding to peaks of a filtered pulse wave”, Figure 4C(b) – Wave 1 Peak and Wave 2 Peaks).
Regarding claim 7, the processor is further configured to extract the cardiovascular characteristic value based on at least one of Tl, as claimed in the alternative,  wherein Tl denotes time of a valley point of a first pulse wave direct current (DC) component signal in a contact pressure increasing period (Paragraph 158: “The controller 180 estimates blood pressures of a region to be tested, based on differences  [cardiovascular characteristic values] between time points corresponding to peaks of a sensed pulse wave, and time points corresponding to peaks of a filtered pulse wave” and Figure 4C(a) – Δt1). 
Regarding claim 8, Shim teaches wherein the cardiovascular information comprises at least one of blood pressure (Paragraph 158: “The controller 180 estimates blood pressures”).
Regarding claim 9, Shim teaches wherein the object is a user of the apparatus (Paragraph 2: “The present invention relates to a mobile terminal capable of collecting user's bio information”) and wherein the processor is further configured to generate guide information for guiding the user to increase or decrease the contact pressure (Paragraph 270: “The display unit 651 outputs guide information 701 for guiding a pressure to be applied or released while a pulse wave is being collected. The guide information may be implemented as an image and/or a text instructing a user to apply and release a pressure at specific time intervals”).
Regarding claim 10, Shim teaches further comprising an actuator configured to control the contact pressure between the object and the pulse wave measurer (Paragraph 135: “…the sensing module 310 may include an actuator configured to generate a different voltage when pressed, etc.” and Shim – Claim 3: “the second sensor part comprises an actuator configured to be moveable by pressure to cause a control signal”).
Regarding claim 11, Shim teaches a communication interface (Paragraph 40: “The wireless communication unit 110”) configured to transmit, to an external device, at least one of the first pulse wave signal (Paragraph 282: “The controller 680 may transmit information on the calculated blood pressure, to an external device 600' wirelessly connected to the mobile terminal.”)
Regarding claim 12, an output interface configured to output the cardiovascular information to an external device (Paragraph 282 and 283: “The controller 680 may transmit information on the calculated blood pressure, to an external device 600' wirelessly connected to the mobile terminal…Once the blood pressure information is received, the external device 600' may output a result screen 801”).
Regarding claim 13, wherein the apparatus is implemented in one of a cellular phone or a smart phone “Paragraph 8: “A terminal in the present description may include…A smart phone”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-T: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        

	 


    
        
            
        
            
    

    
        1 For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
        2 See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   
        3 See MPEP 2161.01(I)
        4 See MPEP 2161.01(I) with regards to Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008).